              Case 3:19-cv-05790-RBL Document 32 Filed 07/23/20 Page 1 of 1




 1

 2

 3
                                UNITED STATES DISTRICT COURT
 4
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT TACOMA

 6    RONNIE LEE HICKS, II,
                                                          No. 3:19-CV-5790-RBL-DWC
 7                                    Plaintiff,
 8           v.                                           ORDER ADOPTING REPORT AND
                                                          RECOMMENDATION
 9    D. RICCI, B. CAMMER,
                                      Defendants.
10

11          THIS MATTER is before the Court on Magistrate Judge Christel’s Report and
12
     Recommendation [Dkt. # 31], recommending dismissal of this matter without prejudice. Plaintiff
13
     has not objected.
14
            (1)     The Report and Recommendation is ADOPTED;
15

16          (2)     This case is dismissed without prejudice for failure to prosecute. All pending
                    motions are denied as moot.
17
             (3)    For the reasons articulated in the R&R, Plaintiff’s in forma pauperis status is
18
                    REVOKED in the event of an appeal.
19

20          The Clerk is directed to send copies of this Order to Plaintiff, counsel for Defendants, and

21   to the Hon. David W. Christel.
22   IT IS SO ORDERED.
23
            DATED this 23rd day of July, 2020.
24

25

26
                                                          A
                                                          Ronald B. Leighton
                                                          United States District Judge
     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
